Chaemebs, J.,
delivered the opinion of the court.
The suit was commenced before a j ustice of the peace to recover the sum of one hundred and fifty dollars damages for the killing of a mule belonging to the plaintiff by the cars of the defendant, the Natchez, Jackson and Columbus Railroad Company. There was some question and some conflict of testimony as to the value of the animal and a motion was made by the defendant in the circuit court to dismiss the suit upon the ground that the mule was worth more than one hundred and fifty dollars, and that consequently the justice’s court was without jurisdiction.- The court refused.to dismiss, but instructed the jury that if they believed from the testimony that the animal was worth more than one hundred and fifty dollars they must find for the defendant'.
This was erroneous. While the jurisdiction of the justice’s court in money demands for a sum certain is limited to one hundred aud fifty dollars, where the action is for the value of property, the test of jurisdiction is the sum sued for, unless the court or jury is satisfied that the amount has been intentionally diminished for the purpose of giving the court jurisdiction. The jury should *16therefore have been told that if they believed the mule was worth more than one hundred and fifty dollars, and that the plaintiff had purposely demanded less in order to give the justice’s court jurisdiction, they should find for the defendant; but that an honest mistake by the plaintiff as to its value would not defeat the action, though the verdict must be limited to one hundred and fifty dollars, with interest. Fenn v. Harrington, 54 Miss. 733.
As the case must go back for a new trial, we take occasion to say that the ultimate action of the court in offering to admit the proffered testimony of the witness W. J. Ferguson as to the tracks supposed to have been made by the mule upon the bed of the railroad, was correct, and that its previous ruling excluding the testimony was erroneous.

Judgment reversed.